Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Comment
	The instant patent application, 17/394,7663, filed August 5, 2021, is presented for Consideration and Examination.  
This application claims the benefit of priority from provisional application number
63/065,909, filed under the same title on August 14, 2020, the entire contents of which is incorporated herein by reference.
After a thorough review of the claimed subject matter, consisting of claims 1-15, and a thorough review of the pertinent prior art categories, claims 1-15 are allowed.

The following is an Examiner’s statement of reasons for allowance:
Because the best art of record, or that encountered in searching the invention, fails to explicitly teach or suggest (in example below, for claim 1):
A system comprising:
a database coupled to a network of computing devices, and storing, in association:
 	a plurality of score changes; and
 	a plurality of data interpretation content, each associated, in the database, with one of the plurality of score changes;
a server comprising a computing device coupled to a network and comprising at least one processor executing instructions within memory which, when executed, cause the system to:
 	generate a graphical user interface (GUI), transmitted through the network and displayed on a client device coupled to the network, the GUI comprising:
 		a first GUI component configured to receive a first user input comprising a first score data for a first administration of a first assessment; and
a second GUI component configured to receive a second user input comprising a second score data for a second administration of a second assessment;
 	receive, through the network from the client device, the first user input and the second user input;
 	identify a first score change between the first score data and the second score data, the first score change matching a second score change in the plurality of score changes;
 	execute a database command selecting, from the plurality of data interpretation content, a data interpretation content associated, in the database, with the second score change; and
 	transmit the data interpretation content through the network for display on the client device.
Any comments necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM D. TITCOMB whose telephone number is (571)270-5190. The examiner can normally be reached 9:30 AM - 6:30 PM (M-F).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen C. Hong can be reached on 571-272-4124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

WILLIAM D. TITCOMB
Primary Examiner
Art Unit 2178



/WILLIAM D TITCOMB/Primary Examiner, Art Unit 2178                                                                                                                                                                                                        7-13-2022